 

Exhibit 10.1

 

AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

Richard S. Swartz, Jr.

 

This AMENDMENT, dated as of April 11, 2017 (the “Amendment”), to the Amended and
Restated Employment Agreement, dated as of March 11, 2010, as amended as of May
5, 2011 and January 1, 2017 (the “Agreement”), is by and between MYR Group Inc.,
a Delaware corporation (the “Company”), and Richard S. Swartz, Jr., (the “Key
Employee”) (capitalized terms used in this Amendment that are not defined herein
shall have the meanings given them in the Agreement, unless the context clearly
requires otherwise).

 

WHEREAS, the Company and Key Employee desire to amend the Agreement to delete
the excise tax gross-up provisions in the Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Amendment and Restatement of Section 3.10. Section 3.10 of the Agreement is
deleted in its entirety and replaced with the following:

 

“3.10 Parachute Payments.

 

(a)                Notwithstanding anything to the contrary in this Agreement,
in the event that any payment or distribution to or for the Key Employee’s
benefit, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including, without limitation,
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (all such payments and benefits, together, the “Total Payments”),
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other agreement, policy, plan, program or
arrangement, the Company will reduce the Total Payments to the extent necessary
so that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero), in the following order: (i) the payments that are
payable in cash that are valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a) shall be reduced (if necessary, to zero), with amounts that
are payable last reduced first; (ii) payments and benefits due in respect of any
equity valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24) shall next be reduced; (iii)
the payments that are payable in cash that are valued at less than full value
under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are
payable last reduced first, shall next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
shall next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) shall be next reduced pro-rata; provided,
however, that the Total Payments shall only be reduced if (A) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (B) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal and local income
taxes on such Total Payments and the amount of Excise Tax to which the Key
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 



 1 

 

 

Exhibit 10.1

 

(b)               For purposes of determining whether and the extent to which
the Total Payments will be subject to the Excise Tax: (i) no portion of the
Total Payments the receipt or enjoyment of which the Key Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the opinion
of tax counsel (“Tax Counsel”) reasonably acceptable to the Key Employee and
selected by the accounting firm which was, immediately prior to the change in
control, the Company’s independent auditor (the “Auditor”), does not constitute
a “parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as set forth in Section 280G(b)(3) of the
Code) that is allocable to such reasonable compensation; and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(c)                At the time that payments are made under this Agreement, the
Company shall provide the Key Employee with a written statement setting forth
the manner in which such payments were calculated and the basis for such
calculations, including any opinions or other advice the Company received from
Tax Counsel, the Auditor, or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement). If
the Key Employee objects to the Company’s calculations, the Company shall pay to
the Key Employee such portion of the Total Payments (up to 100% thereof) as the
Key Employee determines is necessary to result in the proper application of this
Section 3.10. All determinations required by this Section 3.10 (or requested by
either the Key Employee or the Company in connection with this Section 3.10)
shall be at the expense of the Company.”

 

2. Counterparts. This Amendment may be executed in separate counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

 

3. Entire Agreement. Except as otherwise provided for in Section 4.4 of the
Agreement regarding written benefit plans and programs referenced in the
Agreement, the Agreement, as amended as of the date first set forth above by
this Amendment, constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.

 



 2 

 

 

Exhibit 10.1

 

4. Continuing Effectiveness. Except as otherwise provided herein, the Agreement
(as amended by this Amendment) shall continue in full force and effect in
accordance with its terms.

 

INTENDING TO BE BOUND, the parties hereto have executed this AMENDMENT as of the
date first set forth above.

 

  COMPANY:   MYR GROUP INC.       By: /s/ LARRY F. ALTENBAUMER   Name: Larry F.
Altenbaumer   Title: Compensation Committee Chairman       KEY EMPLOYEE:      
/s/ RICHARD S. SWARTZ, JR.   Richard S. Swartz, Jr.

 

 



 3 

 